DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, and 7-17, are allowed under this Office action.

Allowable Subject Matter
Terminal Disclaimer has been filed and approved, and Claims 1, 3-5, and 7-17, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, and 7-17, were carefully reviewed and a search with regards to independent claims 1, 5, and 9, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1, 3-5, and 7-17, specifically independent claims 1, 5, and 9, the prior art searched was found to neither anticipate nor suggest an electro-optical device comprising: a first pixel circuit; a second pixel circuit; a first potential being supplied to the first pixel circuit; a second potential being supplied to the second pixel circuit; a third potential being supplied to the first pixel circuit and the second pixel circuit; and a fourth potential being supplied to the first pixel circuit and the second pixel circuit, wherein the first pixel circuit corresponds to a first color and includes a first light- emitting element, the second pixel circuit corresponds to a second color that differs from the first color, and includes a second light-emitting element, the first potential is different from the second potential, the first potential and the second potential being mutually independent, the third potential is lower than the first potential and the second 
The most relevant arts searched, Lee (US 20140184628 A1), modified by Yamazaki, etc. (US 20030146888 A1), teach that an electro-optical device comprising: a first pixel circuit; a second pixel circuit; a first potential being supplied to the first pixel circuit; a second potential being supplied to the second pixel circuit; a third potential being supplied to the first pixel circuit and the second pixel circuit; wherein the first pixel circuit corresponds to a first color and includes a first light- emitting element, the second pixel circuit corresponds to a second color that differs from the first color, and includes a second light-emitting element, the first potential is different from the second potential. However, Lee, modified by Yamazaki, does not teaches every claimed limitation, especially the claimed limitation of "a third potential being supplied to the first pixel circuit and the second pixel circuit; and a fourth potential being supplied to the first pixel circuit and the second pixel circuit, wherein the first pixel circuit corresponds to a first color and includes a first light- emitting element, the second pixel circuit corresponds to a second color that differs from the first color, and includes a second light-emitting element, the first potential is different from the second potential, the first potential and the second potential being mutually independent, the third potential is lower than the first potential and the second potential, and the fourth potential is higher than the third potential, and lower than the first potential and the second potential” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612